DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, 5-6, and 8-16 are pending, with claims 1, 3, 5-6, and 8-16 currently amended and claims 2, 4, and 7 cancelled.

Specification
Examiner acknowledges the amendment to the title filed on March 15, 2022. The objection to specification in previous Office Action filed on January 06, 2022 is hereby withdrawn.

Claim Rejections - 35 USC § 112
Examiner acknowledges the amendments to claims filed on March 15, 2022. The 35 U.S.C. § 112 rejections in the previous Office Action filed on January 06, 2022 are hereby withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 10-11 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the second barriers" and “the first barrier” in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “a plurality of first barriers and a plurality of second barriers” in line 2 is interpreted as “first barrier and second barriers.” Claims 11 is rejected as it depends upon claim 10.
Claim 13 recites the limitation "the following step” in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the following step” in line 4 is interpreted as “following step.” Claims 14 is rejected as it depends upon claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 5-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xie et al. (US PG-Pub No.: 2021/0257434 A1, hereinafter, “Xie”), prior art of record.
Regarding claim 1, Xie discloses a display panel (see Xie, FIGs. 1-3, with FIG. 3 being a cross-sectional view), comprising a flexible substrate (10, ¶ [0075]), and a thin film transistor (TFT) array structural layer (11-21, labelled in FIGs. 4-6), an organic light-emitting structural layer (33, ¶ [0069]), and an encapsulating structural layer (35, ¶ [0069]) which are sequentially disposed on the flexible substrate (10, FIG. 3);
wherein the display panel comprises a through hole (300 including aperture region and portion of connection bridge region, FIGs. 1 and 3) extending and passing through the TFT array structural layer (11-21) and the flexible substrate (10, FIG. 3);
wherein the organic light-emitting structural layer (33) and the encapsulating structural layer (35) cover an interior lateral wall of the through hole (300, FIG. 3; 35 covers a top portion of the interior lateral wall, and 33 covers a bottom portion of the interior lateral wall);
wherein the display panel further comprises a barrier (32+202+203, FIG. 3) disposed on the TFT array structural layer (11-21) and disposed around the through hole (300, FIGs. 1 and 3);
wherein the barrier (32+202+203) comprises a plurality of first barriers (203, FIG. 3) and a plurality of second barriers (32+202, FIG. 3);
wherein the second barriers (32+202) are near the through hole (300), the first barriers (203) are disposed on a side (a top side or a left side) beside the second barrier (32+202) and away from the through hole (300, 203 is further away from 300 compared with 202), and the first barriers (203) are configured to block the organic light-emitting structural layer (33, FIG. 3);
wherein a width of the first barriers (203) gradually increases along a direction (down-up) from an end of a vertical section of the first barriers (203) near the flexible substrate (10) to the other end of the vertical section of the first barriers (203) away from the flexible substrate (10, FIG. 3);
wherein a width of the second barriers (202+32) gradually decreases along a direction (down-up) from an end of a vertical section of the second barriers (202+32) near the flexible substrate (10) to the other end of the vertical section of the second barriers (202+32) away from the flexible substrate (10, FIG. 3); and 
wherein a distance between adjacent second barriers (32+202) disposed on a same side of the through hole (300) is greater than a height of the second barriers (32+202), and the encapsulating structural layer (35) is disposed between the adjacent second barriers (32+202) disposed on the same side of the through hole (300, FIG. 3).

Regarding claim 3, Xie discloses a display panel (see Xie, FIGs. 1-3, with FIG. 3 being a cross-sectional view), comprising a flexible substrate (10, ¶ [0075]), and a thin film transistor (TFT) array structural layer (11-21, labelled in FIGs. 4-6), an organic light-emitting structural layer (33, ¶ [0069]), and an encapsulating structural layer (35, ¶ [0069]) which are sequentially disposed on the flexible substrate (10, FIG. 3);
wherein the display panel comprises a through hole (300 including aperture region and portion of connection bridge region, FIGs. 1 and 3) extending and passing through the TFT array structural layer (11-21) and the flexible substrate (10, FIG. 3);
wherein the organic light-emitting structural layer (33) and the encapsulating structural layer (35) cover an interior lateral wall of the through hole (300, FIG. 3; 35 covers a top portion of the interior lateral wall, and 33 covers a bottom portion of the interior lateral wall);
wherein the display panel further comprises a barrier (32+202+203, FIG. 3) disposed on the TFT array structural layer (11-21) and disposed around the through hole (300);
wherein the barrier (32+202+203) comprises a plurality of first barriers (203) and a plurality of second barriers (32+202, FIG. 3) ;
wherein the second barriers (32+202) are near the through hole (300), the first barriers (203) are disposed on a side (a top side or left side) beside the second barrier (32+202) and away from the through hole (300), and the first barriers (203) are configured to block the organic light-emitting structural layer (33); and
wherein a distance between adjacent second barriers (32+202, FIGs. 1 and 3) disposed on a same side of the through hole (300) is greater than a height of the second barriers (32+202), and the encapsulating structural layer (35) is disposed between the adjacent second barriers (32+202) disposed on the same side of the through hole (300, FIG. 3).

Regarding claim 5, Xie discloses the display panel of claim 3, wherein a width of the first barriers (203) gradually increases along a direction (down-up) from an end of a vertical section of the first barriers (203) near the flexible substrate (10) to the other end of the vertical section of the first barriers (203) away from the flexible substrate (10, FIG. 3).

Regarding claim 6, Xie discloses the display panel of claim 3, wherein a width of the second barriers (32+202) gradually decreases along a direction (down-up) from an end of a vertical section of the second barriers (32+202) near the flexible substrate (10) to the other end of the vertical section of the second barriers (32+202) away from the flexible substrate (10, FIG. 3).

Allowable Subject Matter
Claims 8-9, 12, and 15-16 are allowed. 
Claims 10-11 and 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record neither anticipates nor renders obvious the claimed subject of base claim 8, in particular, forming a flexible substrate covering the raised ring on the substrate; removing the flexible substrate disposed in the raised ring to make the through hole extend and pass through the flexible substrate; peeling the substrate to remove the organic light-emitting structural layer and the encapsulating structural layer covering the predetermined region defined with the through hole from the substrate.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, since in current Office Action, second barriers are mapped as Xie’s 32+202. Also, as shown in Xie’s FIG.1, for one specific aperture region 300, there are a plurality of 202+32 on one side of 300.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIA L CROSS/Examiner, Art Unit 2892